81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Allen BANE, Plaintiff-Appellant,v.Sergeant SPROUSE;  Major Day, Defendants-Appellees.
No. 95-7367.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 19, 1995.Decided:  April 2, 1996.

Robert Allen Bane, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error;  Appellant has failed to demonstrate a constitutional deprivation.   Accordingly, we affirm the district court's dismissal under Fed.R.Civ.P. 12(b)(6).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED